DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ response and claims of 8 December 2021 are entered.
	Claims 1-17 are pending. Claims 13-17 are withdrawn. Claims 1-12 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8 December 2021 is acknowledged.
Claims 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8 December 2021.
As to the interrelatedness of Groups II and III, the Examiner will concede that the invention of Group III (methods of use) are a product and process of use, as Group III is linked to both Groups I and II. However, the claims are still distinct for the same reasons that Groups I and III are distinct, i.e. though they are a product and process of use, the .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a naturally occurring polypeptide without significantly more. The claims are directed to a composition of matter (Step 1: Yes). The claim(s) recite(s) a composition comprising a peptide having SEQ ID NO: 17, 18, 3, or 4, which are each products of nature as set forth below (Step 2A Prong One: claim recites a natural phenomenon). 
SEQ ID NO: 3, QPPLPRY, is a peptide found at least in Aplysia californica sea slugs. See Proekt et al., J. Neurosci. 25:9637-9648, indicating that MMG2-DPb peptide of sequence QPPLPRY was identified via MALDI as being expressed by Aplysia from the MMG2 precursor protein (see e.g. Figures 1 and 4).
SEQ ID NO: 4, QPPVPRY, is found as a sequence in a number of naturally occurring proteins as evidenced by the attached Blastp summary of the first three hits:

    PNG
    media_image1.png
    776
    804
    media_image1.png
    Greyscale

SEQ ID NO: 18, QPPXaaPRY, where Xaa is any naturally occurring amino acid, encompasses at least the QPPVPRY and QPPLPRY sequences noted above.
SEQ ID NO: 17, XaaXaaXaaXaaPRY, where Xaa is any naturally occurring amino acid, similarly encompasses at least the QPPVPRY and QPPLPRY sequences noted above. SEQ ID NO: 17 also encompasses the peptide PQVPLRPY, which was noted to be bioactive peptide found in Meretrix lusoria (see e.g. Ohtani et al. Peptide Chemistry, 34th Meeting, published 1997). 
D. reticulatum produces from the myomodulin3 genes the peptides QPPVPRY and QPPLPRY (see e.g. p.2, Table 1). This further indicates that the claimed peptides of SEQ ID NOs: 17, 18, 3, and 4 are naturally occurring.
The claims indicate that the peptide is “synthetic”, but such a distinction has no bearing on the question of eligibility as it pertains to judicial exceptions. Akin to the cleavage of phosphodiester bonds in a synthetic primer being insufficient to distinguish it from the sequence in a naturally occurring gene in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2012), mere cleavage of peptide bonds to synthesize an isolated peptide is insufficient to satisfy eligibility. Furthermore, in the case of SEQ ID NO: 3, the isolated peptide itself is demonstrated to occur in nature. 
This judicial exception is not integrated into a practical application because there is no practical application within the claims as rejected. The claims merely require a composition or molluscicide, which is not a practical application but merely linking the judicial exception to the particular technological environment. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements present in the claims as rejected (Step 2A Prong Two: claims do not recite additional elements that integrate into a practical application). This applies not only to claims 1-5 directed to the composition, but also claims 6-11 directed to the molluscicide. Furthermore, as evidenced by the Ahn art, the base peptides possess the molluscicide activity, such that the claim to a molluscicide is merely linking the peptides to that general technological environment. 
As such, the claims are determined to be directed to ineligible subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1. Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Proekt et al. (J. Neurosci. 25:9637-9648, published 19 October 2005, hereafter referred to as Proekt).
The Proekt art teaches analysis of myomodulins from Aplysia (see e.g. Abstract). Proekt teaches that MALDI analysis of the MMG2 precursor protein demonstrates 
Therefore, Proekt anticipates claims 1-4.
With respect to claims 6-9, they only differ from claims 1-4 in that instead of a preamble reciting “a composition” as in claims 1-4, claims 6-9 recite “a molluscicide composition for controlling a slug”. The Examiner has interpreted this preamble language in light of MPEP 2111.02 II., which states that:
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase "which provides improved playing and handling characteristics" in a claim drawn to a head for a lacrosse stick was not a claim limitation). Compare Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333-34, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the preamble is not merely a statement of effect that may or may not be desired or appreciated, but rather is a statement of the intentional purpose for which the method must be performed. Thus the claim is properly interpreted to mean that the vitamin preparation must be administered to a human with a recognized need to treat or prevent pernicious anemia.); Nantkwest , Inc. v. Lee, 686 Fed. App'x 864, 867 (Fed. Cir. 2017)(nonprecedential) (The court found that the preamble phrase "treating a cancer" In re Cruciferous Sprout Litig., 301 F.3d 1343, 1346-48, 64 USPQ2d 1202, 1204-05 (Fed. Cir. 2002) (A claim at issue was directed to a method of preparing a food rich in glucosinolates wherein cruciferous sprouts are harvested prior to the 2-leaf stage. The court held that the preamble phrase "rich in glucosinolates" helps define the claimed invention, as evidenced by the specification and prosecution history, and thus is a limitation of the claim (although the claim was anticipated by prior art that produced sprouts inherently "rich in glucosinolates")).
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. The court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus).

In this instance, claiming the peptides as a molluscicide in the preamble as compared to a composition results in no structural distinction to the claimed invention. The structure required is still a peptide comprising SEQ ID NOs: 17, 18, 3, or 4. Accordingly, the Examiner interprets the preamble as not of significance to claim construction. 
As set forth above, the Proekt art already teaches a peptide reading upon SEQ ID NOs: 17, 18, and 3. Even were one of ordinary skill in the art to consider the molluscicide preamble as a limitation, this is also an inherent property of SEQ ID NO:3. As evidence, see the Ahn art cited above in the rejection under 35 U.S.C. 101, which demonstrates that the QPPLPRY sequence found in Proekt has the same properties (see e.g. Figure 6). See also MPEP 2112.

2. Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank ARS01385.1 (myomodulin 3, partial [Deroceras reticulatum]), deposited 24 May 2017, hereafter referred to as GenBank.
The GenBank sequene teaches the myomodulin 3 gene sequence from Deroceras reticulatum. In particular, the myomodulin 3 gene contains a QPPVPRY sequence identical to SEQ ID NO: 4 at residues 52-58, anticipating claims 1 and 5.
As pertaining to claims 6 and 10, as set forth above the “molluscicide” limitation is not determined to have patentable weight as it is a preamble limitation not affecting structure. Accordingly, the sequence of myomodulin 3 from GenBank also anticipates these claims. In addition, the Ahn art already cited indicates that molluscicide activity is an inherent property of the QPPVPRY sequence (see e.g. Figures 2 and 6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Proekt et al. (J. Neurosci. 25:9637-9648, published 19 October 2005) and Ohtani et al. (Peptide Chemistry 1996, 117-120, published 1996).
The relevance of Proekt is set forth above. The difference between Proekt and the claimed invention is that it does not establish addition of the elements of claims 11 or 12.
As set forth above, Ohtani teaches isolation of the peptide QVPLPRY-NH2 (see e.g. Figure 1). Ohtani teaches that the active fractions were obtained in 10 mM 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the highly similar peptide QPPLPRY of Proekt could have been prepared in the buffer systems used by Ohtani for the related QVPLPRY peptide. The skilled artisan would have utilized the buffer systems since they are utilized for a nearly identical peptide that also acts as a molluscan neuropeptide, as well as the use of such buffer systems being routine in the art for purified peptides. Given the commonplace use of buffers, there would have been a reasonable expectation of success in preparing the Proekt peptide in the Ohtani buffer system. The invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
With respect to claim 11, buffers using phosphate or Tris-HCl, as well as the artificial sea water, could reasonably have been considered agricultural carriers.
With respect to claim 12, buffers reasonably act to preserve peptides, and could also have been considered a dispersant since the aqueous system allows for dispersal of the peptide solution.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658